United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2000
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Anthony Edward Donovan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 21, 2019
                                Filed: July 3, 2019
                                  [Unpublished]
                                  ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Anthony Donovan directly appeals after he pleaded guilty in the district court1
to drug and firearm offenses, pursuant to a plea agreement containing an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. On appeal, he argues that the district court erred by allowing the government
to make an argument that allegedly breached his plea agreement, and he asserts that
he should either be resentenced or be allowed to withdraw his guilty plea.

       We conclude that the government did not breach the plea agreement, as the
record establishes that the government consistently recommended the sentence that
it had promised to recommend. See United States v. Raifsnider, 915 F.3d 1186, 1188
(8th Cir. 2019) (per curiam) (if government breaches plea agreement, appeal waiver
is unenforceable); see also United States v. Pierre, 912 F.3d 1137, 1142-43 (8th Cir.
2019) (government did not breach plea agreement where it promised to recommend
sentence and it consistently did so). We further conclude that the appeal waiver is
valid, applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010) (de novo review of validity and applicability of appeal waivers); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver should
be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice). Accordingly, we dismiss this appeal.
                        ______________________________




                                         -2-